317 F.2d 362
UNITED STATES of Americav.Farris Egbert MORRIS, Appellant.
No. 14221.
United States Court of Appeals Third Circuit.
Submitted May 20, 1963.Decided May 24, 1963.

Farris Egbert Morris, pro se.
Drew J. T. O'Keefe, U.S. Atty., Philadelphia, Pa.  (Edward F. Kane, Asst. U.S. Atty., Philadelphia, Pa., on the brief), for appellee.
Before KALODNER, STALEY and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.


2
The Order of the District Court dated October 5, 1962 will be affirmed.